Case: 11-30211     Document: 00511600665         Page: 1     Date Filed: 09/13/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 13, 2011

                                     No. 11-30211                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA, on behalf of Farm Service Agency, formerly
known as Farmers Home Administration,

                                                  Plaintiff-Appellee,
v.

ALVANIA DEXTER SCOTT; FRED WASHINGTON; OSBORN SCOTT, JR.;
SANTANNA ANNETTE SMITH JOHNSON; GLENDA SCOTT WILSON
WASHINGTON, also known as Glenda Wilson; MACK HENRY JOHNSON,

                                                  Defendants-Appellants.



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                               USDC 1:10-CV-997


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        This appeal arises from the district court’s grant of summary judgment to
Plaintiff United States of America, representing the Farm Service Agency, for
in rem rights to Defendants’ property due to a defaulted mortgage. The district
court found no dispute concerning the government’s status as holder of a valid


       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
   Case: 11-30211    Document: 00511600665    Page: 2   Date Filed: 09/13/2011



                                 No. 11-30211

mortgage or the amount of payment in default. On appeal, defendants argue
that the disputed ownership of improvements to the property and the
subsequent transfer of portions of the land render summary judgment improper.
       We review the district court’s order granting summary judgment de novo.
Morris v. Equifax Info. Servs, LLC, 457 F.3d 460, 464 (5th Cir. 2006). Summary
judgment is appropriate if there is “no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56
(a).
       Defendants fail to raise any genuine dispute of material fact. First, the
alleged ownership of improvements on the mortgaged property is irrelevant to
the government’s in rem suit because any such owners would retain their
property rights until ninety days after a written demand for removal. See La.
Civ. Code 493 (2003). Second, Louisiana law allows a foreclosing mortgage
creditor to ignore any post-recording transfers or encumbrances of the
mortgaged property. See Dibert v. Marrero, 117 F.3d 160, 175 (5th Cir. 1997).
Therefore, the district court properly granted the government’s motion for
summary judgment.
       AFFIRMED.




                                       2